Citation Nr: 0506266	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03 03-018A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a low back disorder, 
secondary to a shell fragment wound to the left buttock.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the veteran's claim for service connection for a low 
back disorder secondary to a shell fragment wound (SFW) to 
the left buttock.  

The Board issued a decision on October 13, 2004, also denying 
service connection for a low back disorder.  In November 
2004, the veteran submitted additional medical records from 
the VA Medical Center (VAMC) in Salem, Virginia, which were 
not previously of record.  Since, however, all VA records are 
deemed to be constructively in the possession of VA 
adjudicators when deciding a case, the Board vacated that 
decision so this additional evidence can be considered.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As explained below, the recent submission of this additional 
evidence, in turn, requires further developing the claim 
before redeciding it.  So the case is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

The additional evidence the veteran submitted in November 
2004 includes radiological reports from the VAMC in Salem, 
Virginia.  As mentioned, these reports - dated in January, 
March, and July 2004, were not previously on file and, 
therefore, were not considered by the RO prior to issuing the 
most recent supplemental statement of the case (SSOC) in 
January 2003.



In May 2003, the United States Court of Appeals for the 
Federal Circuit (Court), found 38 C.F.R. § 19(a)(2) in 
conjunction with § 20.1304 to be inconsistent with 
38 U.S.C.A. § 7104(a), because it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration.  Disabled American Veterans v. Sec'y of 
Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  
According to the Court's interpretation of 38 U.S.C.A. § 
7104, generally the Board cannot consider additional 
evidence, which has not been initially considered by the AOJ, 
unless it obtains a waiver from the appellant to do so.  Id.  

More recently, VA amended 38 C.F.R. § 20.1304, effective 
October 4, 2004, to require the Board to remand cases to the 
RO when the Board has received additional evidence, unless 
the appellant has waived initial consideration by the RO.  
See 69 Fed. Reg. 53,807, 53,808 (Sept. 3, 2004) (to be 
codified at 38 C.F.R. § 20.1304(c)).  In this case, the 
veteran has not indicated he wishes to waive initial 
consideration of the additional evidence in question by the 
AOJ (i.e., RO).  So a remand is required.

In addition, the January 2004 radiological report submitted 
by the veteran indicates that the retained shell fragment has 
moved since the last X-ray was taken in May 2001.  That May 
2001 X-ray was, at least in part, the basis for the May 2001 
VA examiner's opinion that the SFW was not the cause of the 
veteran's low back pain.  Thus, because the January 2004 X-
ray revealed a significant change in his medical status, 
another VA opinion is needed with consideration of this 
additional relevant evidence.

Furthermore, under the Veterans Claims Assistance Act (VCAA), 
VA has the duty to assist claimants in obtaining records in 
the custody of a Federal department or agency.  38 C.F.R. § 
3.159(c)(2) (2004).  And, as already alluded to, all VA 
records are deemed to be constructively in the possession of 
VA adjudicators - regardless of whether they are actually on 
file when intending to decide a case.  See Bell, 2 Vet. App. 
at 613.  So, on remand, the AMC should also ensure that all 
VA treatment records relevant to this claim are associated 
with the claims file.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Obtain all relevant records of VA treatment or 
evaluation of the veteran since his discharge in 
1970, which are not already on file.  This 
includes all VAOPT records from the Salem, 
Virginia, VAMC since May 2001.

2.  If possible, have the VA physician who examined 
the veteran in May 2001 submit an addendum to the 
report of that evaluation indicating whether, in 
light of any additional evidence since obtained, 
it is at least as likely as not that the 
veteran's low back disorder is caused or 
aggravated by his already service-connected shell 
fragment wound to the left buttock.  If, for 
whatever reason, it is not possible to have that 
same VA examiner comment further, then obtain a 
medical opinion from another doctor equally 
qualified to make this important determination.  
(Note:  if the latter situation arises, this may 
require having the veteran reexamined.)

	If no opinion can be rendered, without resorting 
to pure speculation, explain why this is not 
possible.  

It is absolutely imperative that the VA examiner, 
whomever designated, has access to and reviews 
the claims folder for the veteran's pertinent 
medical history.  This includes a complete copy 
of this remand and any records VA obtains from VA 
medical facilities, including the Salem VAMC.  
The examiner must note in the addendum that he or 
she has reviewed the claims file.  



3.	Review the claims file.  If any development is 
incomplete, including if the examination report 
does not contain sufficient information to 
respond to the question posed, take corrective 
action before readjudication.  38 C.F.R. § 4.2 
(2004); Stegall v. West, 11 Vet. App. 268 (1998).

4.	Then readjudicate the veteran's claim in light of any 
additional evidence obtained.  If it remains denied, 
prepare an SSOC and send it to him and his 
representative.  Give them time to respond before 
returning the case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




